IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: S.M.                            : No. 754 MAL 2014
                                       :
PETITION OF: COMMONWEALTH OF           : Petition for Allowance of Appeal from the
PENNSYLVANIA                           : Order of the Superior Court
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.